Judgment reversed on the law and the facts and a new trial granted, costs to abide the event. There was here, as a matter of law, a violation of the zoning ordinance. The Special Term may find it equitable to award plaintiff money damages as an alternative to an injunction. In the light of the record and our common understanding, we are constrained to say that we are not in accord with the view of the learned Special Term that the damage suffered by plaintiff is “ more sentimental than real.” Findings of fact inconsistent herewith are reversed. Lazansky, P. J., Young, Kapper and Davis, JJ., concur; Hagarty, J., concurs for reversal but votes to grant a permanent injunction. Settle order on notice.